Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is dated as of
June 28, 2019, by and among DEAN FOODS COMPANY, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, each of the various
financial institutions which is a signatory hereto, as a Lender, and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, in its capacity as administrative
agent (in such capacity, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the financial institutions signatory thereto as
“Lenders”, and Administrative Agent are parties to that certain Credit Agreement
dated as of February 22, 2019 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that certain terms and conditions of the
Credit Agreement be amended as more specifically set forth herein; and

 

WHEREAS, subject to the terms and conditions hereof, Administrative Agent and
the Lenders party hereto have agreed to the requested amendments.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:

 

1.                                      Amendments to Credit Agreement.

 

(a)                                 Section 1.01 of the Credit Agreement,
Defined Terms, is hereby modified and amended by deleting the definitions of
“Borrowing Base”, “Covenant Trigger Event” and “Mortgaged Property” set forth
therein in their entirety and inserting in lieu thereof, respectively, the
following:

 

““Borrowing Base” means (a) from the Effective Date through the Initial PP&E
Conditions Completion Date, the amount of $175,000,000, and (b) on the first
Business Day after the Initial PP&E Conditions Completion Date and at any time
thereafter, 65% of the Appraised Value of all Eligible Property, as determined
based on the Borrowing Base Certificate then most recently delivered pursuant to
Section 5.01(f).  For the avoidance of doubt, the Borrower shall be permitted
from time to time, in its sole discretion, to increase the amount of the
Borrowing Base by including additional property which satisfies the requirements
with respect to Eligible Property and delivering a Borrowing Base Certificate
with respect to such additional property in accordance with Section

 

--------------------------------------------------------------------------------



 

5.01(f).

 

“Covenant Trigger Event” means the last day of any fiscal quarter or the date of
any Borrowing on which the Liquidity is less than (a) from the Effective Date
through the Initial PP&E Conditions Completion Date, $100,000,000, and (b) on
the Business Day following the Initial PP&E Conditions Completion Date and at
any time thereafter, an amount equal to the lesser of 50% of the Borrowing Base
on such date or 50% of the Aggregate Commitment on such date, in each case after
giving effect to the Borrowing in respect of which Liquidity is being
calculated, if applicable.

 

“Mortgaged Property” means, initially, each parcel of owned real property and
the improvements thereto identified to be mortgaged on Schedule 5.11 (as such
Schedule may be updated from time to time prior to the PP&E Conditions
Completion Date to add or remove or correct parcel identification numbers or
other information relating to any plant location listed thereon as agreed to by
the Borrower and the Administrative Agent), and includes each other parcel of
owned real property and improvements thereto with respect to which a Mortgage is
granted (or is required to be granted) pursuant to Section 5.10.”

 

(b)                                 Section 1.01 of the Credit Agreement,
Defined Terms, is hereby further modified and amended by adding the following
new defined term thereto in appropriate alphabetical order:

 

““Initial PP&E Conditions Completion Date” means June 28, 2019.”

 

(c)                                  Section 2.21 of the Credit Agreement,
Defaulting Lenders, is hereby modified and amended by deleting subclause (i) of
clause (a) of such section in its entirety and inserting in lieu thereof the
following:

 

“(i)                               Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders, Super-Majority Required Lenders and Section 9.02(b).”

 

(d)                                 Section 5.01 of the Credit Agreement,
Financial Statements and Other Information, is hereby modified and amended by
deleting clause (f) of such section in its entirety and inserting in lieu
thereof the following:

 

“(f)                             on (i) the Initial PP&E Conditions Completion
Date, (ii) a date within 5 Business Days after each date on which any Asset Sale
or Recovery Event occurs with respect to any Eligible Property with a value (as
determined by reference to the Borrowing Base

 

2

--------------------------------------------------------------------------------



 

Certificate delivered by the Borrower on the Initial PP&E Conditions Completion
Date or to the Borrowing Base Certificate delivered by the Borrower pursuant to
clause (iv) below, as applicable) in excess of $10,000,000 in the aggregate for
all such events since the last Borrowing Base Certificate was delivered, (iii) a
date within 5 Business Days after each date on which any equipment or real
property with a value (as determined by reference to the Borrowing Base
Certificate delivered by the Borrower on the Initial PP&E Conditions Completion
Date or to the Borrowing Base Certificate delivered by the Borrower pursuant to
clause (iv) below, as applicable) in excess of $10,000,000 in the aggregate for
all such equipment and real property since the last Borrowing Base Certificate
was delivered that is used in calculating the Borrowing Base no longer qualifies
as Eligible Equipment or Eligible Real Property, respectively, and (iv) each
date on which the Borrower elects to include any additional property in the
calculation of the Borrowing Base and satisfies the requirements with respect to
Eligible Property (each such date, a “Report Date”), a Borrowing Base
Certificate prepared as of the applicable Report Date, including a reasonably
detailed calculation of the Borrowing Base as of such Report Date, and solely in
the case of clause (iv) above, together with copies of the Appraisals for all
additional Eligible Property included in the calculation of the Borrowing Base;”

 

(e)                                  Section 5.11 of the Credit Agreement,
Mortgaged Property, is hereby modified and amended by deleting subclause
(iii) of clause (a) of such section in its entirety and inserting in lieu
thereof the following:

 

“(iii)                         (1) solely with respect to the real property
included in the calculation of  the Borrowing Base (including any real property
included in the calculation of the Borrowing Base after the Initial PP&E
Conditions Completion Date), one or more mortgagee policies of title insurance
in the form of and issued by one or more title companies reasonably satisfactory
to the Administrative Agent (the “Title Companies”), insuring the validity and
first-priority of the Liens created under each Mortgage for and in amounts and
containing such endorsements and affirmative coverage reasonably satisfactory to
the Administrative Agent, subject only to Permitted Encumbrances, and (2) with
respect to all other real property identified on Schedule 5.11, title searches
conducted by a Title Company, which shall reveal no Liens or other issues of
title other than Permitted Encumbrances, and in each case, to the extent
necessary or advisable under applicable law, for filing in the appropriate
county land office, UCC financing statements covering fixtures, in each case
appropriately completed and, appropriate, duly executed;”

 

3

--------------------------------------------------------------------------------



 

(f)                                   Article IX of the Credit Agreement,
Miscellaneous, is hereby modified and amended by inserting the following new
Section 9.22 immediately after Section 9.21 thereof:

 

“SECTION 9.22        Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)                                 in the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States.  In the event
a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

4

--------------------------------------------------------------------------------



 

(b)                                 As used in this Section 9.22, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)                                     a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)                                  a “covered bank” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)                               a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 

(g)                                  The Credit Agreement is hereby further
modified and amended by deleting Schedule 5.11 thereto, Mortgaged Property, in
its entirety, and inserting in lieu thereof Schedule 5.11 attached hereto.

 

2.                                      No Other Amendments.  Except as
expressly set forth above, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment, modification or waiver of any
right, power or remedy of Administrative Agent or the Lenders under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents. Except for
the amendments set forth above, the text of the Credit Agreement and all other
Loan Documents shall remain unchanged and in full force and effect and the
Borrower hereby ratifies and confirms its obligations thereunder. This Amendment
shall not constitute a modification of the Credit Agreement or any of the other
Loan Documents or a course of dealing with Administrative Agent or the Lenders
at variance with the Credit Agreement or the other Loan Documents such as to
require further notice by Administrative Agent or any Lender to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future, except as expressly set forth herein. The Borrower acknowledges
and expressly agrees that Administrative Agent and the Lenders reserve the right
to, and do in fact, require strict compliance with all terms and provisions of
the Credit Agreement and the other Loan Documents (subject to any qualifications
set forth therein), as amended herein.

 

3.                                      Representations and Warranties.  In
consideration of the execution and delivery of this Amendment by Administrative
Agent and the Lenders party hereto, each Loan Party hereby represents and
warrants in favor of Administrative Agent and the Lenders as follows:

 

5

--------------------------------------------------------------------------------



 

(a)                                 The execution, delivery and performance by
each Loan Party of this Amendment (i) are all within such Loan Party’s
corporate, limited liability company or similar powers, (ii) have been duly
authorized by all necessary action (corporate, limited liability company or
otherwise), (iii) will not contravene the terms of any Loan Party’s Organization
Documents, (iv) do not require any material consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
Person, except for such as have been obtained or made and are in full force and
effect and filings necessary to perfect Liens created pursuant to the Loan
Documents and public filings required by applicable securities laws with respect
to this Amendment, (v) will not violate any material Law applicable to any Loan
Party or any Restricted Subsidiary or the Organizational Documents of any Loan
Party, (vi) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any Restricted
Subsidiary or their respective assets (except those as to which waivers or
consents have been obtained), and (vii) except for the Liens created pursuant to
the Loan Documents, will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Restricted Subsidiary;

 

(b)                                 This Amendment has been duly executed and
delivered by each Loan Party, and constitutes the legal, valid and binding
obligation of each Loan Party enforceable against such Loan Party in accordance
with its terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law;

 

(c)                                  The representations and warranties made by
or with respect to the Loan Parties, or any of them, under the Credit Agreement
and the other Loan Documents, are true and correct in all material respects
(unless any such representation or warranty is qualified as to materiality or as
to Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof, both before
and immediately after giving effect to this Amendment, except to the extent that
such representation and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality or as to Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects) as of such earlier date; and

 

(d)                                 Immediately after giving effect hereto, no
event has occurred and is continuing which constitutes an Event of Default or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

 

4.                                      Effectiveness.  This Amendment shall
become effective as of the date set forth above upon Administrative Agent’s
receipt of each of the following, in form and substance satisfactory to
Administrative Agent:

 

(a)                                 this Amendment duly executed by the
Borrower, the Subsidiary Guarantors, Administrative Agent, and the
Super-Majority Required Lenders; and

 

(b)                                 all other certificates, reports, statements,
instruments or other documents as Administrative Agent may have reasonably
requested prior to the effectiveness of this Amendment.

 

6

--------------------------------------------------------------------------------



 

5.                                      Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable and documented out-of-pocket costs and expenses
of Administrative Agent in connection with the preparation, execution and
delivery of this Amendment and any other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Administrative Agent with respect
thereto).

 

6.                                      Affirmation of Loan Documents.  Each
Loan Party hereby acknowledges that as of the date hereof, the security
interests and liens granted to Administrative Agent and the Lenders under the
Loan Documents are in full force and effect and are enforceable in accordance
with the terms of the applicable Loan Documents, and will continue to secure the
Obligations. Additionally, by executing this Amendment, each Subsidiary
Guarantor hereby acknowledges, consents and agrees that all of its obligations
and liability under the Subsidiary Guaranty and all other Loan Documents to
which such Subsidiary Guarantor is a party remain in full force and effect, and
that the execution and delivery of this Amendment and any and all documents
executed in connection therewith shall not alter, amend, reduce or modify its
obligations and liability under such Subsidiary Guaranty and all other Loan
Documents.

 

7.                                      Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

8.                                      Reference to and Effect on the Loan
Documents.  Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

9.                                      Governing Law.  This Amendment and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the Law of the State of New York.

 

10.                               Final Agreement.  This Amendment represents
the final agreement between the Borrower, the Subsidiary Guarantors,
Administrative Agent and the Lenders as to the subject matter hereof and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

11.                               Loan Document.  This Amendment shall be deemed
to be a Loan Document for all purposes under the Credit Agreement.

 

[Remainder of this page intentionally left blank.]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.

 

BORROWER:

DEAN FOODS COMPANY

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

 

Name: Kristy N. Waterman

 

 

Title: Vice President, Deputy General Counsel

               

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-1

--------------------------------------------------------------------------------



 

SUBSIDIARY GUARANTORS:

ALTA-DENA CERTIFIED DAIRY, LLC

 

BERKELEY FARMS, LLC

 

COUNTRY FRESH, LLC

 

DEAN DAIRY HOLDINGS, LLC

 

DEAN EAST II, LLC

 

DEAN EAST, LLC

 

DEAN FOODS NORTH CENTRAL, LLC

 

DEAN FOODS OF WISCONSIN, LLC

 

DEAN HOLDING COMPANY

 

DEAN INTELLECTUAL PROPERTY SERVICES II, INC.

 

DEAN MANAGEMENT, LLC

 

DEAN SERVICES, LLC

 

DEAN TRANSPORTATION, INC.

 

DEAN WEST II, LLC

 

DEAN WEST, LLC

 

DFC VENTURES, LLC

 

DGI VENTURES, INC.

 

FRESH DAIRY DELIVERY, LLC

 

FRIENDLY’S ICE CREAM HOLDINGS CORP.

 

FRIENDLY’S MANUFACTURING AND RETAIL, LLC

 

GARELICK FARMS, LLC

 

MAYFIELD DAIRY FARMS, LLC

 

MIDWEST ICE CREAM COMPANY, LLC

 

MODEL DAIRY, LLC

 

REITER DAIRY, LLC

 

SAMPSON VENTURES, LLC

 

SHENANDOAH’S PRIDE, LLC

 

SOUTHERN FOODS GROUP, LLC

 

STEVE’S ICE CREAM, LLC

 

SUIZA DAIRY GROUP, LLC

 

TUSCAN/LEHIGH DAIRIES, INC.

 

UNCLE MATT’S ORGANIC, INC.

 

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

 

Name: Kristy N. Waterman

 

 

Title: Vice President, Deputy General Counsel

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-2

--------------------------------------------------------------------------------



 

 

DIPS LIMITED PARTNER II

 

 

 

 

By:

Delaware Trust Company, not in its individual capacity but solely as Trustee

 

 

 

 

 

By:

/s/ Alan R. Halpern

 

 

Name: Alan R. Halpern

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-3

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT, LENDERS AND VOTING PARTICIPANTS:

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent and a
Lender

 

 

 

 

By:

/s/ Eric Hurshman

 

 

Name: Eric Hurshman

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Eric J. Rogowski

 

 

Name: Eric J. Rogowski

 

 

Title: Executive Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-4

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ R. Ruining Nguyen

 

 

Name: R. Ruining Nguyen

 

 

Title: SVP

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-5

--------------------------------------------------------------------------------



 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/ Dan Lamprecht

 

 

Name: Dan Lamprecht

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Pamela Beal

 

 

Name: Pamela Beal

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-6

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Andre D. Bonakdar

 

 

Name: Andre D. Bonakdar

 

 

Title: Managing Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-7

--------------------------------------------------------------------------------



 

 

COBANK, ACB, as a Lender

 

 

 

 

 

By:

/s/ Robert Prickett

 

 

Name: Robert Prickett

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-8

--------------------------------------------------------------------------------



 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Eric Born

 

 

Name: Eric Born

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-9

--------------------------------------------------------------------------------



 

 

AMERICAN AGCREDIT, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Chris M. Levine

 

 

Name: Chris M. Levine

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-10

--------------------------------------------------------------------------------



 

 

COMPEER FINANCIAL, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Lee Fuchs

 

 

Name: Lee Fuchs

 

 

Title: Director, Capital Markets

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-11

--------------------------------------------------------------------------------



 

 

FARM CREDIT BANK OF TEXAS, as a Voting Participant

 

 

 

 

 

By:

/s/ Isaac E. Bennett

 

 

Name: Isaac E. Bennett

 

 

Title: Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-12

--------------------------------------------------------------------------------



 

 

GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

 

Name: Jeff Pavlik

 

 

Title: Managing Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-13

--------------------------------------------------------------------------------



 

 

NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Casey Kinzer

 

 

Name: Casey Kinzer

 

 

Title: V.P.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

S-14

--------------------------------------------------------------------------------



 

Schedule 5.11 — Mortgaged Property

 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Birmingham — Barber Dairy

 

36 Barber CT

 

Birmingham

 

Jefferson

 

AL

 

29-22-1-015-001.000

 

Dean Dairy Holdings, LLC

Birmingham — Barber Dairy

 

36 Barber Ct.

 

Birmingham

 

Jefferson

 

AL

 

29-22-2-000-007.000

 

Dean Dairy Holdings, LLC

Mayfield — Birmingham, AL Ice Cream Plant

 

126 Barber Ct

 

Homewood

 

Jefferson

 

AL

 

29-22-1-015-001.00

 

Mayfield Dairy Farms, LLC

Berkeley Farms — Hayward, CA Milk Plant

 

25500 Clawiter Road

 

Hayward

 

Alameda

 

CA

 

439-80-3-14

 

Berkeley Farms, LLC

Berkeley Farms — Hayward, CA Milk Plant

 

25500 Clawiter Road

 

Hayward

 

Alameda

 

CA

 

439-80-1

 

Berkeley Farms, LLC

Heartland — City of Industry Plant

 

17851 East Railroad Street

 

City of Industry

 

Los Angeles

 

CA

 

8264-010-046

 

Alta-Dena Certified Dairy, LLC

Alta Dena — City of Industry Plant

 

17637 East Valley Boulevard

 

City of Industry

 

Los Angeles

 

CA

 

8729-001-016

 

Alta-Dena Certified Dairies LLC

Meadow Gold — Englewood - Englewood Plant

 

1325 W. Oxford Ave.

 

Englewood

 

Arapahoe

 

CO

 

20770 4400062 (PIN 033512529)

 

Southern Food Group, LLC

Meadow Gold - Greeley

 

450 25th St.

 

Greeley

 

Weld

 

CO

 

Parcel 096117407003 (Account R3567386)

 

Southern Foods Group, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

132180 200010

 

Dean Dairy Holdings, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

132180 130011

 

Dean Dairy Holdings, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

132180 130022

 

Dean Dairy Holdings, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

132070 000430

 

Dean Dairy Holdings, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

01-3218-015-0010

 

Dean Dairy Holdings, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

01-3218-013-0002

 

Dean Dairy Holdings, LLC

T.G. Lee — Orlando Plant

 

315 N Bumby Ave.

 

Orlando

 

Orange

 

FL

 

30-22-30-8515-00010

 

Dean Dairy Holdings, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

T.G. Lee — Orlando Plant

 

315 N Bumby Ave.

 

Orlando

 

Orange

 

FL

 

30-22-30-8517-00010

 

Dean Dairy Holdings, LLC

Orange City — T.G. Lee Dairy

 

1665 SR 472

 

Deland

 

Volusia

 

FL

 

Altkey 2319526 (Parcel ID 800100000060)

 

Dean Dairy Holdings, LLC

Orange City — T.G. Lee Dairy

 

1675 SR 472, Orange City

 

Deland

 

Volusia

 

FL

 

Altkey2320036 (Parcel ID 800101080010)

 

Dean Dairy Holdings, LLC

Meadow Gold - Hawaii — Honolulu Plant

 

1302 Elm St.

 

Honolulu

 

Honolulu

 

HI

 

230130120000

 

Southern Foods Group, LLC

Meadow Gold Dairies

 

1322 W. Bannock St.

 

Boise

 

Ada

 

ID

 

R1013007860

 

Southern Foods Group, LLC

Pet O’Fallon — Plant

 

E Washington Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-130-001

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

E State Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-130-004

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

601 E Adams St

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-126-007

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

E State Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-130-007

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

Lee Dr

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-203-029

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

605 E State

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-303-010

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

E State Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-400-025

 

Suiza Dairy Group, LLC

Dean Foods of Decatur — Plant

 

400 S. Chambers

 

Decatur

 

Adams

 

IN

 

01-05-04-300-005.000-022

 

Suiza Dairy Group, LLC

Dean Foods of Decatur — Plant

 

400 S. Chambers

 

Decatur

 

Adams

 

IN

 

01-05-04-300-002.000-021

 

Suiza Dairy Group, LLC

Dean Foods of Decatur — Plant

 

N. 100 W.

 

Decatur

 

Adams

 

IN

 

01-05-04-300-007.000-022

 

Suiza Dairy Group, LLC

Schenkel’s Dairy — Huntington Plant

 

1019 Flaxmill Rd

 

Huntington

 

Huntington

 

IN

 

35-05-16-200-536.700-005 and 35-05-16-200-535.800-005

 

Suiza Dairy Group, LLC

Jilbert Dairy - Marquette

 

107 Meeske Avenue

 

Marquette

 

Marquette

 

MI

 

52-52-005-132-60

 

Country Fresh, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Jilbert Dairy — Marquette

 

198 Meeske Avenue

 

Marquette

 

Marquette

 

MI

 

52-52-005-135-10 (APN was not available on county map, flood certificate ordered
using street address)

 

Country Fresh, LLC

Jilbert Dairy — Marquette

 

200 Meeske Avenue

 

Marquette

 

Marquette

 

MI

 

52-52-005-135-30 (APN was not available on county map, flood certificate ordered
using street address)

 

Country Fresh, LLC

Dean Foods North Central (DFNCI) — Woodbury Plant

 

1930 Wooddale Drive

 

Woodbury

 

Washington

 

MN

 

07.028.21.43.0014 18.028.21.13.0010

 

Dean Foods North Central, LLC

Meadow Gold — GF

 

301 3rd Ave. S.

 

Great Falls

 

Cascade

 

MT

 

224100

 

Southern Foods Group, LLC

Meadow Gold — GF

 

300 3 St. S.

 

Great Falls

 

Cascade

 

MT

 

224950

 

Southern Foods Group, LLC

Meadow Gold — GF

 

—

 

Great Falls

 

Cascade

 

MT

 

223800

 

Southern Foods Group, LLC

Meadow Gold — Billings

 

101 Broadway St. Bldg.

 

Billings

 

Yellowstone

 

MT

 

000A009390

 

Southern Foods Group, LLC

Meadow Gold — Billings

 

101 Broadway St. Bldg.

 

Billings

 

Yellowstone

 

MT

 

000A009360

 

Southern Foods Group, LLC

Dairy Fresh — Winston-Salem Plant

 

2237 Patterson Ave. N

 

Winston-Salem

 

Forsyth

 

NC

 

683634 207900

 

Suiza Dairy Group, LLC

Dairy Fresh — Winston-Salem Plant

 

2221 Patterson Avenue N

 

Winston-Salem

 

Forsyth

 

NC

 

683634 507600

 

Suiza Dairy Group, LLC

Dairy Fresh

 

1350 West Fairfield Road

 

High Point

 

Guilford

 

NC

 

178652 (PIN #7709-02-7076)

 

Suiza Dairy Group, LLC

Dean Foods

 

1120 E Front Ave

 

Bismarck

 

Burleigh

 

ND

 

0005-000-800

 

Dean Foods North Central, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Dean Foods

 

1207 E Main Ave

 

Bismarck

 

Burleigh

 

ND

 

0010-000-001

 

Dean Foods North Central, LLC

Dean Foods

 

1216 E Front Ave

 

Bismarck

 

Burleigh

 

ND

 

0010-000-050

 

Dean Foods North Central, LLC

Garelick Farms — NJ Plant

 

117 Cumberland Boulevard

 

Florence

 

Burlington

 

NJ

 

15-00162-0000-0002 (Lot 1.01 and Lot 4.02, of Block 162)

 

Garelick Farms, LLC

Creamland Dairy

 

1800 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-058-355-530-12802

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1911 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-059-289-045- 40902

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1911 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-059-294-044- 40903

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1801 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-059-315-009-40203

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1911 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-059-321-050-41001

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1700 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-058-353-508-12903

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

301 Haines AV NW

 

Albuquerque

 

Bernalillo

 

NM

 

1-014-059-299-043-40904

 

Dean Dairy Holdings, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-19

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-165-01

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-18

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-02

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-12

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-13

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-14

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-15

 

Model Dairy, LLC

Model Dairy — Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-16

 

Model Dairy, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Meadow Gold — Las Vegas Plant

 

6350 E Centennial Pkwy.

 

North Las Vegas

 

Clark

 

NV

 

123-22-801-019

 

Southern Foods Group, LLC

Garelick Farms NY — Plant

 

504 3rd Avenue Ext.

 

Rensselaer

 

Rensselaer

 

NY

 

382400 Section 144 Block 4 Lot 59-1

 

Garelick Farms, LLC

Reiter Dairy — Springfield Plant

 

1961 Commerce Circle

 

Springfield

 

Clark

 

OH

 

340060001120400 1

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1941 Commerce Circle

 

Springfield

 

Clark

 

OH

 

340060001120300 6

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

Commerce Road

 

Springfield

 

Clark

 

OH

 

340060001120300 5

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1941 Commerce Rd

 

Springfield

 

Clark

 

OH

 

340060001120300 7

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1980 Commerce Cir

 

Springfield

 

Clark

 

OH

 

340060001120300 4

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1940 Commerce Rd

 

Springfield

 

Clark

 

OH

 

340060001120105 8

 

Reiter Dairy, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4143 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08954

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4129 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08967

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4127 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08981

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4123 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08987

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4111 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08994

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4101 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09001

 

Suiza Dairy Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4063 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09007

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4053 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09017

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4124 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09131

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4116 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09137

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4118 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09141

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4110 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09144

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4102 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09147

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4060 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09161

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4054 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09154

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4052 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09157

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4048 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09181

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4046 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09174

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4035 Upton Ave

 

Toledo

 

Lucas

 

OH

 

09-09281

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4043 Upton Ave

 

Toledo

 

Lucas

 

OH

 

09-09291

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4063 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

18-24681

 

Suiza Dairy Group, LLC

Broughton

 

1701 Greene Street

 

Marietta

 

Washington

 

OH

 

24003127600 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003128400 0

 

Suiza Dairy Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008459900 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003427200 1

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24007336000 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003427600 1

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24004084400 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24004084300 1

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24004084500 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003430400 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003426000 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003128000 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24001488800 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008503200 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008501700 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008501700 1

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008503100 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24007699200 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24007575600 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008503100 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24007699200 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24007575600 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008080400 0 (flood certificate was ordered for APN 240084404000 due to
misnumbering of parcel on county map)

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008439600 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008440800 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24008569000 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003127200 0

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24003128800 0

 

Suiza Dairy Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24-0084404.000

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24-0084400.000

 

Suiza Dairy Group, LLC

Broughton

 

—

 

Marietta

 

Washington

 

OH

 

24-0084599.001

 

Suiza Dairy Group, LLC

Dean Dairy — Sharpsville Plant

 

1858 Oneida Lane

 

Sharpsville

 

Mercer

 

PA

 

28 118 089

 

Dean Dairy Holdings, LLC

Dean Dairy — Sharpsville Plant

 

Seneca Road

 

Sharpsville

 

Mercer

 

PA

 

28 119 005 001

 

Dean Dairy Holdings, LLC

Lehigh Dairies — Lansdale Plant

 

880 Allentown Rd

 

Lansdale

 

Montgomery

 

PA

 

56-00-00127-00-6

 

Tuscan/Lehigh Dairies, Inc.

Schuylkill Haven — Lehigh Dairy

 

110 Manheim Rd @ Sunnyside Dr

 

Schuylkill Haven

 

Schuylkill

 

PA

 

18-06-0080.001

 

Tuscan/Lehigh Dairies, Inc.

Land-O-Sun/PET — Mfg Plant — Spartanburg

 

1291 New Cut Road

 

—

 

Spartanburg

 

SC

 

6-12-00-100.00

 

Suiza Dairy Group, LLC

Land-O-Sun/PET — Mfg Plant — Spartanburg

 

1291 New Cut Road

 

—

 

Spartanburg

 

SC

 

6-12-00-101.00

 

Suiza Dairy Group, LLC

Land-O’Lakes — Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24608

 

Dean Foods North Central, LLC

Land-O’Lakes — Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24651

 

Dean Foods North Central, LLC

Land-O’Lakes — Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24686

 

Dean Foods North Central, LLC

Land-O’Lakes — Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24690

 

Dean Foods North Central, LLC

Purity — Plant

 

360 Murfreesboro Pike

 

Nashville

 

Davidson

 

TN

 

106 01 0 167.00

 

Dean Dairy Holdings, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Purity — Plant

 

360 Murfreesboro Pike

 

Nashville

 

Davidson

 

TN

 

105 04 0 397.00

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

1401 Church St.

 

Nashville

 

Davidson

 

TN

 

9309004200

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

225 14th Ave N

 

Nashville

 

Davidson

 

TN

 

9208035300

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

221 14th Ave N

 

Nashville

 

Davidson

 

TN

 

9208035500

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

219 14th Ave N

 

Nashville

 

Davidson

 

TN

 

9212052000

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

132 15th Ave N

 

Nashville

 

Davidson

 

TN

 

9309003900

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

112 15th Ave N

 

Nashville

 

Davidson

 

TN

 

9309003300

 

Dean Dairy Holdings, LLC

Southwest Ice Cream

 

1220 N. Tennessee St.

 

McKinney

 

Collin

 

TX

 

Tax Account R-4194-00A-0010-1 (Short ID 2087115)

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3114 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

002656010A01C0000

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3114 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

00000224212000000

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3114 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

00000224320000000

 

Southern Foods Group, LLC

Prices Creameries

 

0 N. Piedras St.

 

El Paso

 

El Paso

 

TX

 

E01499906408100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

510 N. Piedras St.

 

El Paso

 

El Paso

 

TX

 

E01499906408600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

600 Piedras St. N

 

El Paso

 

El Paso

 

TX

 

E01499906500100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906404100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906404600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906405100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906405600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906406100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906406600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906407100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906407600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906502100

 

Dean Dairy Holdings, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906502600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906503100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

—

 

El Paso

 

El Paso

 

TX

 

E01499906600100

 

Dean Dairy Holdings, LLC

Oak Farms - Houston Plant

 

3417 Leeland St.

 

Houston

 

Harris

 

TX

 

41031 0180009 (APN was not available on county map so flood certificate was
ordered for street address)

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

3430 Leeland St. (Main Office)

 

Houston

 

Harris

 

TX

 

12425 40010001

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

3417 Leeland Street

 

Houston

 

Harris

 

TX

 

13302 00010001

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

0 Leeland St.

 

Houston

 

Harris

 

TX

 

133644 0010001

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

1609 Velasco St

 

Houston

 

Harris

 

TX

 

041031 0180006

 

Southern Foods Group, LLC

Gandy’s — Plant

 

201 University Ave

 

Lubbock

 

Lubbock

 

TX

 

R142357

 

Dean Dairy Holdings, LLC

Gandy’s — Plant

 

201 University Ave.

 

Lubbock

 

Lubbock

 

TX

 

R170029

 

Dean Dairy Holdings, LLC

Meadow Gold — Salt Lake City Plant

 

3756 W 1820 S

 

Salt Lake

 

Salt Lake

 

UT

 

151730000 30000

 

Southern Foods Group, LLC

Meadow Gold — Salt Lake City Plant

 

3730 W 1820 S

 

Salt Lake

 

Salt Lake

 

UT

 

151730000 40000

 

Southern Foods Group, LLC

Saint George Ice Cream Plant

 

1310 E Commerce Dr.

 

St. George

 

Washington

 

UT

 

Parcel SG-5-3-20-141-ED2 (Account 671282)

 

Southern Foods Group, LLC

Depere Plant

 

3399 South Ridge Road

 

Ashwaubenon

 

Brown

 

WI

 

VA-443-6

 

Dean Foods of Wisconsin, LLC

 

--------------------------------------------------------------------------------